NUMBER 13-19-00251-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG

THE STATE OF TEXAS,                                                        Appellant,

                                          v.

LETICIA VALDEZ,                                                             Appellee.


       On Appellant’s Motion to Abate Appeal and Alternative
     Unopposed Motion for Extension of Time to File State’s Brief.


                         ORDER OF ABATEMENT
  Before Chief Justice Contreras and Justices Hinojosa and Tijerina
                         Order Per Curiam

      Appellant, the State of Texas, has appealed the trial court’s granting of a motion

to suppress evidence filed by appellee Leticia Valdez. The cause is now before the Court

on the State’s “Motion to Abate Appeal and Alternative Unopposed Motion for Extension

of Time to File the State’s Brief.” The State asks us to abate the appeal and remand to
the trial court for the entry of findings of fact and conclusions of law regarding the motion

to suppress.

       Article 38.22, § 6 of the Texas Code of Criminal Procedure states in relevant part:

       In all cases where a question is raised as to the voluntariness of a statement
       of an accused, the court must make an independent finding in the absence
       of the jury as to whether the statement was made under voluntary
       conditions. If the statement has been found to have been voluntarily made
       and held admissible as a matter of law and fact by the court in a hearing in
       the absence of the jury, the court must enter an order stating its conclusion
       as to whether or not the statement was voluntarily made, along with the
       specific finding of facts upon which the conclusion was based, which order
       shall be filed among the papers of the cause.

TEX. CODE CRIM. PROC. ANN. art. 38.22, § 6. Section 6 of article 38.22 is “‘mandatory in

its language and . . . it requires a trial court to file its findings of fact and conclusions of

law regarding the voluntariness of a confession whether or not the defendant objects to

the absence of such omitted filing.’” Vasquez v. State, 411 S.W.3d 918, 920, n.14 (Tex.

Crim. App. 2013).

       Here, the record reflects that appellee’s motion to suppress concerned statements

to law enforcement which appellee argued were made involuntarily. The State moved for

the entry of findings of fact and conclusions of law but none appear in the record.

       Having fully considered the State’s motion and the record, we conclude that the

motion to abate is meritorious and should be granted. We therefore GRANT the State’s

motion to abate. The appeal is hereby ABATED and the cause REMANDED to the trial

court for entry of findings of fact and conclusions of law pursuant to article 38.22, § 6 of

the Texas Code of Criminal Procedure.          The trial court shall make its findings and

conclusions as ordered herein within THIRTY days from the date of this order. Further,

the trial court shall cause a supplemental clerk’s record containing the findings and


                                               2
conclusions to be filed with the Clerk of this Court within SIXTY days from the date of this

order. The appeal will be reinstated upon receipt of the supplemental clerk’s record and

upon further order of this Court. The State’s “Alternative Unopposed Motion for Extension

of Time to File State’s Brief” is DENIED as moot.


                                                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 26th
day of September, 2019.




                                             3